UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7346


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SOUMAHORO AMARA, a/k/a Soumahoro Ben Amara,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cr-00548-RWT-1; 8:10-cv-1372-RWT; 8:09-cr-00106-RWT-1; 8:10-cv-
1385-RWT)


Submitted:   April 28, 2011                    Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Soumahoro Amara, Appellant Pro Se.     Jonathan C. Su, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Soumahoro Amara seeks to appeal the district court’s

orders denying          relief    on    his    28    U.S.C.A.       § 2255      (West       Supp.

2010) motions and his motion for reconsideration.                                   The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                   A

certificate        of     appealability            will      not     issue       absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the      merits,   a     prisoner         satisfies     this     standard      by

demonstrating        that     reasonable           jurists     would      find       that     the

district      court’s     assessment       of       the    constitutional           claims    is

debatable     or     wrong.       Slack       v.    McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,        and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We   have    independently            reviewed       the    record      and

conclude      that      Amara     has    not       made      the    requisite         showing.

Accordingly,       we     deny    Amara’s          motion     for    a    certificate         of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3